25 F.3d 1054NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Walter T. SIPPY, Defendant-Appellant.
No. 92-2588.
United States Court of Appeals, Seventh Circuit.
Argued June 10, 1993.June 3, 1994.

Before ALDISERT,* CUDAHY and RIPPLE, Circuit Judges.

ORDER

1
The court orders that the judgment of conviction be reversed and the proceedings remanded to the district court for a new trial in light of the Supreme Court's decision in  Staples v. United States, 1994 WL 197017 (U.S. May 23, 1994) (No. 92-1441).


2
SO ORDERED.



*
 Hon.  Ruggero J. Aldisert of the United States Court of Appeals for the Third Circuit is sitting by designation